The appellant was tried and convicted in the criminal district court of Dallas County upon a plea of guilty, with the offense of theft of personal property over the value of $50.00, and his punishment assessed at three years confinement in the penitentiary.
The only complaint urged by appellant in this court is to the action of the trial court in permitting the state over his objection to prove by the deputy county clerk of Dallas County that the appellant was charged in the county court at law No. 2 with theft cases, and in permitting record testimony to that effect. Upon cross-examination by the State, the appellant testified to having been arrested for theft and that he didn't know how many cases of misdemeanor theft were pending against him in the county court; that he knew of one case *Page 345 
but did not think that it was then pending, and that there was another charge against him for being along with another boy. The statement of facts further develops that the appellant's mother upon cross-examination testified that he had been arrested once before that she knew of for some manner of theft.
In view of the facts of this case, in that the appellant practically admitted the charges pending against him in the county court on cross-examination, and the testimony of his mother to the same effect, without objection, and defendant's plea of guilty, if there was any error in the court permitting the deputy county clerk to testify and permitting the state to introduce the records showing misdemeanor theft charges pending against appellant, then such actions of said trial court became harmless and the record, fails to show any ground for reversal of this case.
For the reasons above stated, we are of the opinion that the judgment of the trial court should be and same is hereby affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.